DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted by the International Bureau under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2017/0255016 to Tinch et al.
In regards to claim 1, Tinch teaches a waveguide display element (Figures 6-8) comprising a waveguide (1200) comprising at least three waveguide layers stacked on top of each other, diffractive in-coupling gratings (1212, 1222, 1232) associated with each waveguide layer and being displaced with respect to each other in the plane of said layers, the in-coupling gratings forming input pupils for different light wavelength ranges coupled to the waveguide, 
In regards to claims 2 and 18, Tinch teaches at least two of the in-coupling gratings are positioned between the waveguide layers, the waveguide layer or layers covering the said in-coupling gratings allowing light to pass to said in-coupling gratings.
In regards to claims 3 and 20, Tinch teaches the waveguide layers have different in-plane coverage and each of said in-coupling gratings in located on an outer surface of the element.
In regards to claims 4, 12 and 15, Tinch teaches the input pupils are configured to in-couple light arriving from a single point of convergence. [0096]

In regards to claims 6, 14 and 17, Tinch teaches each of the in-coupling gratings is different with respect to other in- coupling gratings in terms of grating period and/or grating microstructure profile. [0107]
In regards to claim 7, Tinch teaches a personal display device comprising an image projector, a waveguide display element, wherein: the display element is an element according to claim 1 any of the preceding claims, and the image projector is configured to direct different wavelength ranges to the different input pupils at different angles.  (Background; AR & VR)
In regards to claim 8, Tinch teaches the image projector is a laser image projector.  (Figure 10; [0122])
 Allowable Subject Matter
Claims 9-11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 9, the prior art of record fails to disclose or reasonably suggest the laser image projector is a scanning laser beam projector configured to scan said input pupils with different-wavelength laser beams simultaneously or in interleaved manner in addition to the accompanying features of the independent claim and any intervening claims.  
In regards to claims 10, 11 and 19, the prior art of record fails to disclose or reasonably suggest the image projector is a large-area projector configured to present different-wavelength 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
References A and B discuss display devices having multiple waveguide layers and diffractive gratings.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874